EXHIBIT 10.1

THIRD AMENDMENT TO
CREDIT AGREEMENT

             THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
as of the 29th day of June, 2010, between ATLANTIC AMERICAN CORPORATION, a
Georgia corporation (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
successor-in-interest by merger to Wachovia Bank National Association (the
“Bank”).

Recitals:

             The Borrower and the Bank have entered into that certain Credit
Agreement dated as of December 22, 2006, as amended by that certain First
Amendment to Credit Agreement and Pledge Agreement dated March 28, 2008, and as
further amended by that certain Second Amendment to Credit Agreement dated
October 28, 2008 (as so amended the “Credit Agreement”). The Borrower and the
Bank desire to amend the Credit Agreement in certain respects, as hereinafter
provided.              NOW, THEREFORE, in consideration of the Recitals and the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower and
the Bank, intending to be legally bound hereby, agree as follows:
             SECTION 1.     Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Amendment.
             SECTION 2.     Definitions.  Capitalized terms used herein which
are not otherwise defined herein shall have the respective meanings assigned to
them in the Credit Agreement.              SECTION 3.     Amendments to Credit
Agreement.  The Credit Agreement is amended as set forth in this Section 3.
                             (a)     Amended Definitions.  The following
definitions set forth in Article I of the Credit Agreement is hereby amended and
restated in their entirety to read as follows:   “Commitment” means $5,000,000,
as such amount may be reduced from time to time as provided in this Agreement.  
“Termination Date” means the earlier to occur of (i) June 30, 2011, (ii) the
date the Commitment is terminated pursuant to Section 6.01 following the
occurrence of an Event of Default, or (iii) the date the Borrower terminates the
Commitment entirely pursuant to Section 2.06.
                             (b)     Amendment to Section 2.04.  Section 2.04(b)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:             (b)       The Advances shall be repaid on the
Termination Date.                              (c)     Amendment to Section
2.05(a).  Section 2.05(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:             (a)       "Applicable Margin"
shall be 2.00%.              SECTION 4.     No Other Amendment.  Except for the
amendments set forth above, the text of the Credit Agreement shall remain
unchanged and in full force and effect. This Amendment is not intended to
effect, nor shall it be construed as, a novation. The Credit Agreement and this
Amendment shall be construed together as a single instrument and any reference
to the “Agreement” or any other defined term for the Credit Agreement in the
Credit Agreement, the Loan Documents or any certificate, instrument or other
document delivered pursuant thereto shall mean the Credit Agreement as amended
hereby and as it may be amended, supplemented or otherwise modified hereafter.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, or any of the other Loan Documents nor affect nor impair any
rights, powers or remedies under the Credit Agreement, as hereby amended or any
of the other Loan Documents. The Bank does hereby reserve all of its rights and
remedies against all parties who may be or may hereafter become secondarily
liable for the repayment of the Obligations. The Borrower promises and agrees to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as hereby amended, and the other Loan
Documents. The Credit Agreement, as amended, and the other Loan Documents are
hereby ratified and affirmed. The Borrower hereby expressly agrees that the
Credit Agreement, as amended, and the other Loan Documents are in full force and
effect.

--------------------------------------------------------------------------------



             SECTION 5.     Representations and Warranties.  The Borrower hereby
represents and warrants in favor of the Bank as follows:
                             (a)     The representations and warranties of the
Borrower contained in Article IV of the Credit Agreement are true in all
material respects on and as of the date hereof (except to the extent they are
made specifically with reference to some other date, in which case they are true
and correct as of such other date);                              (b)     After
giving effect to this Amendment, no Default or Event of Default under the Credit
Agreement, the Pledge Agreement or any other Loan Document has occurred and is
continuing on the date hereof;                              (c)     The Borrower
has the corporate power and authority to enter into this Amendment and to do all
acts and things as are required or contemplated hereunder to be done, observed
and performed by it;                              (d)     This Amendment has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower, and this Amendment, the Credit Agreement and Pledge
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower enforceable against it in accordance with their
terms; and                              (e)     Neither the execution and
delivery of this Amendment, the Borrower's performance hereunder and under the
Credit Agreement, as amended hereby, the making of the Planned Dividend, nor the
making of the Planned Redemption require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrower other than those which have already been obtained or given,
nor will the aforesaid actions be in contravention of or in conflict with the
Articles of Incorporation or Bylaws of the Borrower, or the provision of any
statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which the Borrower is a party or by which its assets or
properties are or may become bound.

             SECTION 6.     Conditions to Effectiveness.  The effectiveness of
this Amendment and the obligations of the Bank hereunder are subject to the
following conditions, unless the Bank waives such conditions:
                             (a)     receipt by the Bank from the Borrower of a
duly executed counterpart of this Amendment;
                             (b)     the fact that the representations and
warranties of the Borrower contained in Section 7 of this Amendment shall be
true on and as of the date hereof; and                              (c)    
receipt by the Bank from the Borrower of a $5,000 commitment fee.
             SECTION 7.     Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.

-2-

--------------------------------------------------------------------------------



             SECTION 8.     Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of Georgia.
             SECTION 9.     Attorney's Fees and Expenses.  The Borrower hereby
agrees that all attorney’s fees and expenses incurred by the Bank in connection
with the preparation, negotiation and execution of this Amendment shall be
payable by the Borrower.

[Remainder of page intentionally left blank]





-3-

--------------------------------------------------------------------------------



             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed under seal by their respective authorized officers as of the
day and year first above written.


ATTEST: ATLANTIC AMERICAN CORPORATION                            /s/  Casey
Hudson                                By:                            /s/  John
G. Sample, Jr.                                     Its:                 Vice
President and Controller                       Name:          
              John G. Sample, Jr.                                             
              [CORPORATE SEAL]        Title:  Senior Vice President and Chief
Financial Officer            WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-in-interest by merger
to Wachovia Bank, National Association     By:                             /s/  
Brian L. Martin                                                 
Name:                            Brian L. Martin                      
                         Title:                          Senior Vice
President                                  




Signature Page to
Third Amendment to Credit Agreement